Continuation of 12:

Applicant argues “…Since the header (606-a-1) according to Balasubraminan is a header that is compressed together with the payload (604-a-2), the header (606-a-1) is not a header added after the compression of payload and therefore, the header (606-a-1) is different from the first UDC header that is added to the UDC data block, the UDC data block being generated by compression on the first data.
 	According to current claim 16, the UDC data block is generated by
compressing the first data and then the first UDC header is added to the UDC data
block after the compression.
 	Therefore, Balasubraminan fails to disclose the feature of “wherein the first
UDC header indicates that the first UDC packet is compressed and the second UDC
header indicates that the second UDC packet is not compressed” of current claim 16…”

	Examiner respectfully disagrees and submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, CATT in view of CATT’21 teaches in part generating an uplink data compression (UDC) data block by performing compression on the first data (fig. 4.2.2.1); generating a first UDC packet by adding a first UDC header to UDC data block (Fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z); generating a second UDC packet by adding a second UDC header to the second data (Fig. 4.2.2.1, packets associated to a PDCP SDU, §4.3.1, §5.1.1, For a PDCP SDU received from upper layers, the UE shall: associate the PDCP SN corresponding to Next_PDCP_TX_SN to this PDCP SDU; increment Next_PDCP_TX_SN by one, §5.2.1.1, all PDCP SDUs, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z), performing ciphering on the first UDC packet and the second UDC packet; generating first resulting data by adding a first PDCP header to the first UDC packet: generating second resulting data by adding a second PDCP header to the second UDC packet; and transmitting the first resulting data and the second resulting data to a lower layer (Fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2, Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).
Balasubramanian teaches compression adaption component of a UE may select only a subset of the total number of data packets for compression (e.g., selecting two (2) out of the six (6) total data packets). The UDC header in the packet may identify (e.g., signal to the base station) whether the packet is compressed or uncompressed (¶ [0063], ¶ [0026]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, the UDC header in the packet to indicate whether the packet is compressed or uncompressed in the system of CATT in view of CATT’21 to further enhance system efficiency and reliability (¶ [0028] of Balasubramanian).
Therefore, combination of reference (CATT in view of CATT’21 and Balasubramanian) render obvious the claims as set forth in the final rejection.


/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477